DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-03-00045-CR

NO. 12-03-00046-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MILDRED RUSSELL,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




 MEMORANDUM OPINION

PER CURIAM

	Appellant has filed a motion to withdraw her notice of appeal.  The motion is signed by
Appellant and her counsel.  No decision having been delivered by this court, the motion is granted,
and the appeal is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered April 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.





(DO NOT PUBLISH)